 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   RONALD E. CARREON,
                                                            Case No.: 2:18-cv-01933-APG-NJK
12          Plaintiff(s),
                                                                          ORDER
13   v.
14   SMITH’S FOOD & DRUG STORES,
15          Defendant(s).
16         On February 26, 2019, the undersigned resolved discovery motions and ordered Smith’s to
17 produce documents and present a Rule 30(b)(6) witness for deposition by March 28, 2019. Docket
18 No. 22. Now pending before the Court is a joint interim status report that indicates that Smith’s
19 did not comply with that order. See Docket No. 27 at 1, 2. The Court reminds counsel that the
20 mere filing of an objection to a magistrate judge’s non-dispostive order does not stay the obligation
21 to comply with that order. See, e.g., Garity v. Donahoe, 2014 WL 4402499, at *2 (D. Nev. Sept.
22 5, 2014) (collecting cases). The Court ORDERS Smith’s to produce the subject documents and
23 present its Rule 30(b)(6) witness by April 23, 2019. The Court expects strict compliance with
24 its orders moving forward.
25         IT IS SO ORDERED.
26         Dated: April 9, 2019
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge

                                                     1
